Citation Nr: 0634819	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35 of Title 38 of the United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1954 to 
November 1982.  The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran testified before the undersigned 
Veterans Law Judge in September 2005.


FINDING OF FACT

The appellant reached his 26th birthday before the effective 
date of the finding that the veteran had a permanent total 
service-connected disability. 


CONCLUSION OF LAW

Criteria for entitlement to DEA benefits under Chapter 35 
have not been met.  38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. 
§§ 3.807, 21.3040, 21.3041 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The appellant claimed entitlement to educational benefits 
provided under Chapter 35 of Title 38 of the United States 
Code (38 U.S.C.A. § 3500 et seq.).  The appellant's birth 
certificate indicates that the appellant was born on January 
[redacted], 1977.  The veteran, therefore, reached his 26th birthday 
on January [redacted], 2003.

By a January 2004 rating decision, the appellant's father, 
the veteran, was granted entitlement to individual 
unemployability.  The veteran received an effective date of 
August 15, 2003, the day after the veteran's last day of 
employment.  This rating decision also established basic 
entitlement to DEA, as the evidence indicated that the 
veteran had a total service-connected disability, permanent 
in nature.  The effective date of this entitlement was also 
established as August 15, 2003.  The Board notes that neither 
the veteran nor the appellant filed a notice of disagreement 
with the January 2004 rating decision; the issue of an 
earlier effective date, therefore, is not in appellate status 
and the Board does not have jurisdiction to establish an 
earlier effective date.  See 38 C.F.R. § 20.200. 

The Board concurs with the RO that basic entitlement has been 
established for DEA as the veteran had honorable service and 
has been rated as having a permanent total service-connected 
disability.  In order to for an individual dependent to be 
eligible to receive DEA benefits, however, the individual 
must meet additional criteria.  VA regulations provide that 
no person is eligible for educational assistance who reached 
his or her 26th birthday on or before the effective date of a 
finding of permanent total service-connected disability.  See 
38 C.F.R. § 21.3040.  This limitation is also contained in 
the law; 38 U.S.C.A. § 3512 provides in pertinent part that 
educational assistance may be afforded to the person during 
the period beginning on the person's eighteenth birthday, or 
on the successful completion of the person's secondary 
schooling, whichever first occurs, and ending on the person's 
twenty-sixth birthday.  

Although the law and regulations note modifications and 
exceptions to these restrictions, non provide a modification 
or exception applicable where the veteran did not have one of 
the specified events occur between the ages of 18 and 26.  
The list includes:  the death of the veteran; date of first 
unconditional discharge or release from duty with the Armed 
forces, served as an eligible person if he or she served 
after age 18 and before age 26; and the enactment of various 
laws, none of which were enacted during the time the 
appellant was between the ages of 18 and 26.  See 38 C.F.R. 
§ 21.3041.

The appellant argued that VA law, regulation, and other 
documents regarding these benefits do not consistently note 
that eligibility ends at the person's 26th birthday, but 
instead state that eligibility exists while that person is 
between the ages of 18 and 26.  The appellant noted that at 
the time of the effective date for the veteran's entitlement 
to individual unemployability (the finding that the veteran 
had a permanent total service-connected disability), he was 
still 26.  The Board notes, however, that there is no 
inconsistency.  After the appellant's 26th birthday, he was 
no longer between the ages of 18 and 26; the appellant was 
between the ages of 26 and 27. 

While sympathetic to the appellant's situation, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of DEA benefits under Chapter 35 are clear 
and specific, and the Board is bound by these criteria.  
Therefore, as the appellant reached his 26th birthday before 
the effective date the veteran was found to have a permanent 
total service-connected disability, the appellant's claim is 
denied based on lack of entitlement under VA law.

ORDER

The appellant's claim to entitlement to Dependants' 
Educational Assistance under 38 U.S.C.A. Chapter 35 is 
denied. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


